            Case 1:20-cv-00201-SRB Document 36 Filed 11/02/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF IDAHO
                              SOUTHERN DIVISION


    NATHAN CHENNETTE, et. al.,                                   Case No. 1:20-cv-00201-SRB

                     Plaintiffs,
                                                                              ORDER
    vs.

    PORCH.COM, INC, et. al.,

                    Defendants.



          Before the Court is Defendants’ Motion for Costs and Fees (Doc. #25) and Plaintiffs’

Motion to Retax (Doc. #30). For the reasons discussed below, Defendants’ Motion for Costs and

Fees is DENIED and Plaintiffs’ Motion to Retax is GRANTED.

          Defendants filed the instant motion after the Court granted Defendants’ motion to dismiss

(Doc. #24).1 Pursuant to Federal Rule of Civil Procedure 54(d)(1) and D. Idaho Local Rule 54.1,

Defendants request the Court award Defendants their costs incurred in this litigation. In their

Bill of Costs (Doc. #28), the sole cost listed by Defendants is a $250.00 fee for filing a pro hac

vice motion. The Clerk of Court taxed this cost against all Plaintiffs. (Doc. #29.) Plaintiffs

subsequently filed a Motion to Retax, arguing the pro hac vice fee is not taxable.

          Regarding the motion to retax, the Court agrees the pro hac vice fee is not a taxable cost.

See Kalitta Air LLC v. Central Texas Airborne Sys., Inc., 741 F.3d 955, 958 (9th Cir. 2013)

(“Accordingly, because § 1914(b) allows a clerk to collect only those fees prescribed by the

Judicial Conference, and the Judicial Conference has not specifically provided for pro hac vice


1
 This dismissal was affirmed by this Court’s subsequent denial of Plaintiffs’ motion to amend the judgment (Doc.
#35).
           Case 1:20-cv-00201-SRB Document 36 Filed 11/02/20 Page 2 of 2




fees, we conclude that § 1920(1) does not allow for an award of pro hac vice fees as taxable

costs.”). In their response, Defendants acknowledged that the pro hac vice fee is not taxable and

accordingly withdrew their Bill of Costs and consented to vacating the costs taxed by the Clerk

of Court. Consequently, Plaintiffs’ motion to retax is granted.

       Regarding the motion for costs, Defendants seek an award of at least $28,208.01 in

attorneys’ fees pursuant to 28 U.S.C. § 1927 and the Court’s inherent authority. Under § 1927, a

court may award attorneys’ fees when an attorney “multiplies the proceedings in any case

unreasonably and vexatiously.” 28 U.S.C. § 1927. To award costs under this statute, the court

must find Plaintiffs’ counsel acted with “recklessness.” Fink v. Gomez, 239 F.3d 989, 994 (9th

Cir. 2001). Attorneys’ fees are available under the Court’s inherent authority “if the court finds

bad faith or conduct tantamount to bad faith.” Id. at 994. Upon review of the record and the

circumstances of this case, the Court finds Plaintiffs’ counsel did not act recklessly to multiply

the proceedings unreasonably and vexatiously. The Court also finds Plaintiffs’ counsel did not

act in bad faith in pursuit of this litigation. The Court thus denies Defendants’ request for an

award of attorneys’ fees.

       Accordingly, it is hereby ORDERED that Defendants’ Motion for Costs and Fees (Doc.

#25) is DENIED and Plaintiffs’ Motion to Retax (Doc. #30) is GRANTED. Defendants’ Bill of

Costs (Doc. #28) is hereby withdrawn, and the cost taxed against Plaintiffs (Doc. #29) is hereby

vacated.

       IT IS SO ORDERED.

                                              /s/ Stephen R. Bough
                                              JUDGE STEPHEN R. BOUGH
                                              UNITED STATES DISTRICT COURT


DATE: November 2, 2020


                                                 2
